Citation Nr: 1511233	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a lung disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to April 1965, with additional duty in the Army National Guard from November 1968 to September 2002 with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A review of the Veteran's electronic claims file reveals no additional pertinent records.


FINDING OF FACT

A lung disability, diagnosed as COPD, did not manifest in service and is unrelated to service or ACDUTRA or INACDUTRA.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, to include records from his active service and National Guard service and all of the identified post-service VA treatment records. The Veteran was also provided with a VA examination as to the nature and etiology of the claimed disability on appeal.  As this examination was based upon review of the claims file, interview of the Veteran, physical examination, and includes rationale for the opinions reached, the Board finds it adequate for adjudication purposes.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for a lung disability is thus ready to be considered on the merits.

II.  Analysis

The Veteran contends that he is entitled to service connection for a lung disability, as he believes that this disability is the result of his active service.

At the outset, the Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In the context of Reserve or National Guard service, active military service is defined to include any period of active duty for training in which the individual was disabled or died from a disease or injury incurred or aggravated in the line of duty and any period of inactive duty for training during which the individual was disabled by an injury that was incurred or aggravated in the line of duty or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24).

Active duty for training (ACDUTRA) includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). Inactive duty training (INACDUTRA) includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (holding that in order to have basic eligibility for VA benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States under 10 U.S.C.A. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A. §§ 316, 502, 503, 504, or 505); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003) (explaining that "members of the National Guard only serve the federal military when they are formally called into the military service of the United States [and that at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.").

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the claimed disability on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the Veteran had active service from 1961 to 1965.  Service treatment records from this period contain no complaint, finding, or diagnosis related to a chronic lung disability.  He was treated for an acute episode of pharyngitis, rhinitis, and a productive chest cough and treated with medication.  There was no indication of further complaint. A March 1965 discharge examination report reflects that the lungs and chest were normal.  It was noted that a January 1965 chest x-ray was essentially normal.  

A July 1988 report from the Miriam Hospital indicates that the Veteran presented with complaints of mid-sternal chest pressure associated with heavy breathing and diaphoresis.  He was treated with Mylanta and Motrin and subsequently discharged.  A diagnosis of rule-out chest wall pain was noted.

A February 1990 report from the Miriam Hospital reflects the Veteran's report that he had questionable contact with a chemical agent the previous day.  He complained of wrist swelling and erythema and was assessed with contact dermatitis.  

A June 1990 report from the Miriam Hospital reflects that the Veteran reported that he had been exposed to chlorine gas crystals after a bottle broke in the warehouse where he was working.  Since his exposure, he reported mild transient dizziness and some shortness of breath.  He also felt heaviness in his chest.  It was noted that he had a benign past medical history of linear fibrosis on chest x-ray.   On physical examination, there were occasional wheezes of the lungs. A June 1990 chest x-ray was normal. He was assessed with chlorine gas inhalation and instructed to use a Ventolin inhaler 4 times a day.

The Veteran also filed a workers compensation claim pertaining to the 1990s incidents, noting that he was a truck driver employed by the Rhode Island Army National Guard at that time.

National Guard treatment records noted diagnosis of costochondral strain resulting from lifting a heavy object in April 1996.  A subsequent April 1996 report reflects that a chest x-ray revealed a questionable infiltrate.  An assessment of rib contusion with bronchitis was noted.  In May 1996, it was noted the bronchitis had improved.   In May 2000, the Veteran fell and suffered from right chest wall and rib contusions.  It was noted that he had been prescribed an albuterol inhaler and Flovent in the past, and carried a diagnosis of asthma.  A chest x-ray revealed bilateral lower lobe fibrosis and/or atelectasis.  It was noted that this represented no change from an April 1998 chest x-ray.  The chest contusion was noted to have been incurred in the line of duty.

A September 2010 VA treatment report reflects a past history of tobacco use of 1 pack per day for 5 to 6 years, though he had quit 15 years ago.  An assessment of chronic obstructive pulmonary disease (COPD) was indicated.

On VA examination in August 2011, the Veteran reported that in June 1990, while working for the Army National Guard, he was exposed to fumes from a bottle of calcium hypochlorite.   He noted immediate dizziness and some shortness of breath and chest heaviness.  He was brought to the Miriam Hospital and treated for chlorine exposure, at which time wheezing and coughing was noted.  He was given oxygen with a nebulized ampule of bicarbonate and was also given bronchodilators.  His chest x-ray at the time showed no evidence of pneumonitis.  He was released with a prescription for an albuterol inhaler.

Since that time, he required 2 inhalers for breathing-albuterol and Flovent.  He reported that he was told he had "burnt his lungs" with the chlorine and would require these medications subsequently.  

The Veteran also reported exposure to a chemical decontaminating agent while working with the National Guard.  He developed a skin rash as a result of this exposure.  He now claimed to have significant exercise intolerance due to shortness of breath with exertion.  He also endorsed cough and dyspnea.  

The examiner noted that the Veteran had a minimal past smoking history for a period of a few years in the 1960s.  He noted that when he did smoke, he was not a heavy smoker and only smoked socially.  He denied any history of childhood asthma, but did endorse occasional sinus problems.  He noted that he got pneumonia "once in a while."

After physical examination, chest x-ray, and pulmonary function tests, the examiner diagnosed COPD.  The examiner noted that calcium hypochlorite released chlorine gas vapors, which are known to cause pulmonary toxicity after acute exposures, including obstructive lung disease.  The examiner noted that the Veteran's respiratory symptoms did not predate this incident, and he did not have a significant history of smoking or asthma that would otherwise explain the symptoms.  

The examiner opined that the Veteran's current lung condition, characterized as COPD, more likely than not resulted from his well-documented exposure to chlorine gas while serving in the Army National Guard.  

In sum, the record reflects diagnosis of COPD.  However, there is no indication that the disability is related to active service.  

Initially, the Board notes that the record does not reflect-nor does the Veteran contend-that his lung disability is related to his active service for the period from April 1961 to April 1965.  

Rather, the Veteran's COPD has been related to an incident that occurred while he was employed with the Rhode Island National Guard, and not as a result of his duties as a member of the National Guard.

Stated simply, that the Veteran developed COPD as a result of an incident that occurred at some point during the time period he was a member of the National Guard is not enough. Rather, to warrant service connection based on his National Guard service, the appellant must show: (1) that he became disabled from a disease or injury during a period of active duty or active duty for training as defined above; or (2) that he became disabled from an injury during a period of inactive duty training as defined above. See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VA O.G.C. Prec. 86-90, 56 Fed. Reg. 45,712 (1990).

In this case, there is no evidence in the record that the Veteran was serving a period of ACDUTRA at the time of the documented exposure to chlorine gas in June 1990.  National Guard personnel records and point summaries do not indicate that the Veteran was on ACDUTRA on the date hospital records indicate the incident occurred.  Moreover, workers compensation claim documents reflect that he filed a claim based upon this incident as a federal employee.  
The Board acknowledges the opinion of the VA examiner to the effect that the disability had its onset while "serving" in the Army National Guard. However, in this case, the Board finds the Veteran's service personnel and treatment records controlling for determining whether the disability was incurred in or related to ACDUTRA or INACDUTRA.

There is also no indication that the disability was aggravated during a period of ACDUTRA or INACDUTRA. National Guard treatment records generally reflect complaints of chest pain/costochondral strain following various injuries and note a history of asthma and abnormal chest x-ray findings, but do not otherwise indicate that the disability was worsened beyond its natural progression as a result of ACDUTRA or INACDUTRA.

The only evidence of record supporting the Veteran's claim is his general lay assertions.  The Veteran has not provided any specific argument or contentions in support of his claim, but the Board assumes that by filing a claim, he believes that the disability had its onset in service.  The Veteran is competent to provide evidence of visible symptoms. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, the Board finds that the appellant has not presented credible lay assertions sufficient to establish the onset or aggravation of COPD during a period of active service or ACDUTRA.  Hence, the Board placed limited probative value on his lay assertions

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a lung disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

Entitlement to service connection for a lung disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


